67 F.3d 307
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Edwin Donald NURINDA-VADO, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70019.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 18, 1995.*Decided Sept. 29, 1995.

Before:  BROWNING, GOODWIN and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Edwin Donald Nurinda-Vado, a native and citizen of Nicaragua, petitions for review of the Board of Immigration Appeals' affirmance of an immigration judge's decision denying his application for asylum and withholding of deportation.  We have jurisdiction pursuant to 8 U.S.C. Sec. 1105a(a), and we affirm.


3
The BIA did not violate Nurinda-Vado's due process rights by taking administrative notice of the change of government in Nicaragua because he had the opportunity to address the change of government at his deportation hearing before the IJ and on appeal before the BIA.  See Acewicz v. INS, 984 F.2d 1056, 1061 (9th Cir.1993).


4
The BIA properly adopted the IJ's decision as its own after independently reviewing the record.  See Alaelua v. INS, 45 F.3d 1379, 1382 (9th Cir.1995).


5
We decline to consider Nurinda-Vado's contention, raised for the first time in his reply brief, that he demonstrated both a well-founded fear of persecution and a clear probability of persecution.  See Boldt v. Crake, 945 F.2d 320, 324 (9th Cir.1991).


6
PETITION FOR REVIEW DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3